Title: To Alexander Hamilton from Rufus Graves, 25 January 1800
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter Jany. 25th. 1800.
          
          I have the honor to acknowledge the receipt of your letters of the second and sixth of Jany.
          Your requirement of reasons for the proposed alterations in the relative rank of our Regiment are undoubtedly very just; but just as it may be I expect to find it hard to give reasons in every instance that may satisfy a person who is not availed of the circumstances which determind our minds where there were no pretention we endeavoured to ground our decision on relative merit.
          The general principles which governed us in this respect were Education, natural prudence industry military acquirements and sprightliness—
          As it related to the Captains we were very particular in examining every Circumstance that occurred to us—The Captains we have brot. forward are William Woodward, Josiah Dunham, George Tillinghast and Nathl. Green—
          The two first of these have been particularly described to you heretofore one in a letter of the 26th. July last & the other in a late letter from Oxford—We had no doubt that they were the two first Captains in the Regt. in point of useful Education, Military  acquirements & personal appearance &c. But we had some doubts which of the two ought to have the rank—Capt. Dunham excells very considerably in point of Education, Capt. Woodward perhaps excells as much in Military acquirements, natural prudence and close attention to business.
          Capt. Tillinghast is a man of very respectable talents, and handsome address—He does not however appear to have so good a military taste He has pretentions which, other things being equal, would have induced us to have placed him above either of the other two—But it is said by some of his most intimate acquaintance, and I fear with too much truth, that he does not always exercise that prudence, which alone can ensure usefulness—These however are matters of extreme delicacy, & no trifling considerations would induce me to mention them
          Capt. Andrews has been put back and Capt Green forward—
          Capt. Andrews is a plain home bred man. His education must be inferior to any Capt. in the Regt.
          I believe him to be a man of an honest heart and very great moderation—
          Capt. Green is a man both of a liberal & law education active & ready in business—and has raised one of the best companies in the Regt.
          In all our deliberations on the subject of relative rank the good of the Regt. has been the most valuable consideration and indeed the pretentions of the Officers have been so inconsiderable that it might almost be considered as the only one—
          I a short time since received a letter from Genl. North, in favor of Capt. Ellery on the subject of relative rank—no pretentions were mentioned—
          He was highly recommended as a man of education and accuracy in business all of which I believe to be true
          We have in the Regt. besides Capt. Ellery six Captains who are men of liberal Educations—Not having been so fortunate as to be acquainted with Capt Ellery I did not feel myself competent to Judge respecting the relative merit in this case; and believing that you have been personally acquainted with him chose rather to submit it to your better Judgment—
          I enclose you Genl. North’s letter and request it may have your particular attention.
          I likewise enclose you Capt. Tillinghasts letter and the one that accompanied it
          I also at the request of Capt. Dunham, take the liberty to mention to you that he was detached as an Adjutant of one of the Regts. of Minute men apportioned to New Hampshire—
          In a letter to the Secretary of War in Augt. last I mentioned Doctor Abraham Hedge as Surgeon to 16th. Regt—Sinse that time I have been informed that two other Gentlemen have applied for the same thing with very considerable support. Doctor Lyman Spaulding of Portsmouth and Doctor Aaron Kinsman of Newbury Vermont, they are all Gentlemen of Abilities and respectability, and I should acquiesce in the appointment of either to the Surgency of the 16th. Regt.
          I have the honor to be with very Great respect Sir your obedient svt
          
            R Graves Lt Col Com. 16 US Regt
          
          Honbl General Hamilton
        